Exhibit 10.1 SECURITIES EXCHANGE AGREEMENT This Securities Exchange Agreement (this “Agreement”) is dated as of June 13, 2008 between Retail Pro, Inc., a Delaware corporation (the “Company”), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a “Purchaser” and collectively, the “Purchasers”). WHEREAS, the Purchasers currently hold (i) a 9% Convertible Debenture of the Company with an outstanding principal balance of $912,336 issued in March 2004 (the “March 2004 Note”), (ii) a 7% Secured Convertible Note of the Company with an outstanding principal balance of $1,000,000 issued in June 2005 (the “June 2005 Note”),and (iii) a $675,000 Amended and Restated Term Note with an aggregate outstanding principal balance of $675,000 comprised of (x) $212,500 originally loaned to the Company in November 2005 (the “November 2005 Note
